Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 6, 2019.  Claims 1-20 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
At Page 1, Line 37, “US 2017/024 267 8A1” is believed to be “U.S. Patent Application Publication 2017/024678 A1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the manufacturer”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 is dependent on claim 9, which is dependent on claim 1.  The claim limitation “a manufacturer” was introduced in claim 3 and referred back to in claim 7. 
The term "excessive and/or unusual value” in claim 14 is a relative term which renders the claim indefinite.  The term "excessive and/or unusual" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing how the data is examined in connection with the fourteen items of additional data listed in the claim, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Specification lists the additional data, but fails to disclose an algorithm or examination of the data using the data, information, or time, listed.  If there is information stored during a regular or unscheduled maintenance, how would the examination of data change in any way?  
 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim limitations that use the word “means” include “measuring means” in claim 12 and claim 17, and “wireless and/or wired means” in claim 20.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory module” in claim 16 and “unit for examining” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of generating ride data, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a 
Step 1

According to the first part of the analysis, in the instant case, claims 1-15 are directed to a method, claims 16-20 to a system.  These are a “method” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A method for locating a cause of a premature discharge of a battery in a vehicle, the method comprising: 

examining data collected during the monitoring alone or in conjunction with vehicle-specific and/or global data for information relevant to isolating and/or determining the cause of the premature discharge.

The basic elements of claim 1 are monitoring current draw and examining data, as claimed.  These steps describe the concept of examining current data, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of generating vehicle ride demand data is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim recites the additional limitations of a “battery”.  The battery is merely the source of the current and does not perform the claim limitations.    
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer 
  These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-15 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-15 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 16 is dependent on claim 1, comparable to claim 1 with the same elements recited as a system claim.
Claim 16 recites the additional claim limitation of a “memory module.  The Specification does not define the memory module and recites only broad description of “designed for reading from at least one part of the electrical system or one of its components”.  This is interpreted as a generic computer component. 
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Claim 16 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 17-20 are similar to claims 2-15 and are rejected for the same reasoning as the rejection of claims 2-15.     
The additional limitations define the processing and detail post-solution activity in transferring the data.

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for monitoring current data and examining the data, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. There is no implementation of the examination results in the vehicle operation.    
Claims 2-20 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly 
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “memory module” and a “central unit” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claims 1-2, 4-6, 12-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rund, et al. U.S. Patent Application Publication 2007/0061043 A1 (2007).
As to claim 1, Rund et al. discloses a method for locating a cause of a premature discharge of a battery in a vehicle, the method comprising: 
monitoring, in an ignition-off state a current drawn from the battery via an electrical system of the vehicle (Column 6, Lines 7-53), and 
examining data collected during the monitoring alone or in conjunction with vehicle-specific and/or global data for information relevant to isolating and/or determining the cause of the premature discharge (Column 6, Line 62 – Column 7, Line 16).
As to claim 2, Rund et al. discloses the method according to claim 1, and further discloses wherein the monitoring of the electrical system and/or the examining of the data is carried out as part of a normal use of the vehicle, in particular outside of a workshop visit (Column 6, Lines 39-53).
As to claim 4, Rund et al. discloses the method according to claim 1, and further discloses further comprising examining the data for a software and/or hardware problem in the electrical system of the vehicle (Column 6, Line 62 – Column 7, Line 16).
As to claim 5, Rund et al. discloses the method according to claim 1, and further discloses wherein the data comprises at least one of a time, size, duration, and/or pattern of a current consumption pattern that can be allocated to a part of components of the electrical system (Column 6, Line 62 – Column 7, Line 16). 
As to claim 6, Rund et al. discloses the method according to claim 1, and further discloses wherein the data is examined in connection with:
system identification, 
on-board network identification, 
battery identification, 
historical data collected from the vehicle, 
data collected from a different, comparable or identically designed vehicle,  
information stored during regular maintenance of the vehicle, 
information stored during regular maintenance of a different, in particular comparable or identically designed vehicle, 
information stored during an unscheduled visit to a workshop by the vehicle, 
information stored during regular maintenance of a different comparable or identically designed vehicle, 
information stored during an unscheduled visit to a workshop by a different, comparable or identically designed vehicle, 
driving behavior of a person using the vehicle, 
driving behavior of a person using a different comparable, vehicle, 
time of a hardware replacement or repair in the electrical system, and/or
time of a software replacement or update in at least a part of the electrical system (Column 5, Line 62 – Column 6, Line 6).
As to claim 12, Rund et al. discloses the method according to claim 1, and further discloses wherein the data is collected by at least one measuring means associated 
As to claim 13, Rund et al. discloses the method according to claim 1, and further discloses where the data is read out of a component and/or a part of the electrical system (Column 7, Line 51 – Column 8, Line 12).
As to claim 16, Rund et al. discloses a system for carrying out the method according to claim 1, the system comprising a memory module which is at least indirectly coupled to the electrical system of the vehicle (Column 5, Lines 50-61).
As to claim 17, Rund et al. discloses the system according to claim 16, and further discloses wherein the memory module is coupled via at least one measuring means to the electrical system (Column 7, Line 51 – Column 8, Line 12).
As to claim 18, Rund et al. discloses the system according to claim 16, and further discloses wherein the memory module is designed for reading from the electrical system (Column 5, Lines 50-61).
As to claim 19, Rund et al. discloses the system according to claim 16, and further discloses further comprising a stationary central unit for examining the data transferred to the stationary central unit together with additional data stored in the central unit and/or transferred together with the data (Figure 5, Column 8, Lines 13-19).
As to claim 20, Rund et al. discloses the system according to claim 19 and further discloses further comprising an interface configured for data exchange with the stationary central unit, wherein the interface is implemented by wireless and/or wired means (Figure 5, Column 8, Lines 13-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7-8 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Rund, et al. U.S. Patent Application Publication 2007/0061043 A1 (2007), as applied to claim 1 above, and further in view of Official Notice.
As to claim 3, Rund et al. discloses the method according to claim 1.  Rund et al. does not disclose wherein the data examination takes place by a manufacturer of the vehicle, as claimed. 
The Examiner takes Official Notice that it well-known and common knowledge in the relevant art at the filing date of the claimed invention to examine the data at a remote location, commonly, and more frequently, completed by a manufacturer of the vehicle, as claimed.  

As to claim 7, Rund et al. discloses the method according to claim 3.  Rund does not disclose transmission to the manufacturer, as claimed.
The Examiner takes Official Notice that it well-known and common knowledge in the relevant art at the filing date of the claimed invention to transmit the data to a manufacturer of the vehicle, as claimed, by both wirelessly and by wired connection.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Rund et al., with the use of examining the data by the manufacturer, as claimed, to allow additional data and greater processing and communication to improve the results and distribute the results to others for repair or improvement.
As to claim 8, Rund et al. discloses the method according to claim 1.  Rund et al. does not disclose resolving a premature discharge, as claimed.
The Examiner takes Official Notice that it well-known and common knowledge in the relevant art at the filing date of the claimed invention to resolve the premature discharge, after detecting it, as claimed.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Rund et al., with the use of resolving the premature discharge, after 
As to claim 14, Rund et al. discloses the method according to claim 7.  Rund et al. does not disclose transferring data to the manufacturer, as claimed.
The Examiner takes Official Notice that it well-known and common knowledge in the relevant art at the filing date of the claimed invention to transfer data to the manufacturer, as claimed.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 7, as disclosed by Rund et al., with the use of transferring data to the manufacturer when it is excessive or unusual, as claimed, notifying the system of a dangerous condition or problem with the vehicle, allowing a more reliable service in the vehicle and sharing of the data to improve other vehicles possibly.

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Rund, et al. U.S. Patent Application Publication 2007/0061043 A1 (2007), as applied to claim 1 above, and further in view of Shin et al., U.S. Patent 10,293,701 B2 (2019) and Official Notice.
As to claim 9, Rund et al. discloses the method according to claim 1.  Shin et al. does not disclose a software problem, as claimed.
Shin et al. discloses wherein a premature discharge of the battery of the vehicle comprises a software problem (Column 4, Line 54 – Column 5, Line 18).

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Rund et al., with the use of resolving the premature discharge, after detecting it, and it being a software problem, as claimed, as disclosed by Shin et al., by installing software received from an outside source, to allow longer battery life and more reliable service in the vehicle, thus fixing the software problem, using standard methods.
As to claim 10, Rund et al., as modified by Shin et al., and Official Notice, discloses the method according to claim 9.  
The Examiner takes Official Notice that it well-known and common knowledge in the relevant art at the filing date of the claimed invention to transmit the data to install software previously transmitted to the vehicle from an outside source over the internet or a radio connection, as claimed.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 9, as disclosed by Rund et al., as modified by Shin et al. and Official Notice, with the use of receiving the software over the internet or a radio connection, as claimed, by getting the software from an outside source, to allow longer battery life and more reliable service in the vehicle, thus fixing the software problem, using standard methods.
As to claim 11, Rund et al., as modified by Shin et al. and Official Notice, discloses the method according to claim 9.   
 The Examiner takes Official Notice that it well-known and common knowledge in the relevant art at the filing date of the claimed invention to transmit the data to the vehicle or other vehicles, as claimed.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 9, as disclosed by Rund et al., as modified by Shin et al. and Official Notice, with the use of transferring the software, as claimed, to allow longer battery life and more reliable service in the vehicle, using standard methods of software transferring.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Rund, et al. U.S. Patent Application Publication 2007/0061043 A1 (2007), as applied to claim 1 above, and further in view of Kavars et al., U.S. Patent 10,812,998 B2 (2020).
As to claim 15, Rund et al. discloses the method of claim 7.  Rund et al. does not disclose modifying the sampling rate, as claimed.
Kavars et al. discloses wherein a sampling rate of the data is modified (Column 5, Line 64 – Column 6, Line 14).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 7, as disclosed by Rund et al., with modifying the sampling rate, as claimed, as disclosed by Kavars et al., to reduce the data load and increase the data when necessary for relevant information on the operation of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS

Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663